                 Case 2:20-cv-00350-EJY Document 21 Filed 09/23/20 Page 1 of 4




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada

 3   DEBORAH L. STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 4   Social Security Administration
     S. WYETH MCADAM, CSBN 223876
 5   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 268-5610
 7          Facsimile: (415) 744-0134
            E-Mail: Wyeth.McAdam@ssa.gov
 8
     Attorneys for Defendant
 9

10

11

12                                UNITED STATES DISTRICT COURT

13                                      DISTRICT OF NEVADA

14   Ikelene M. Boh,                            )
                                                )   Case No. 2:20-cv-00350-EJY
15                        Plaintiff,            )
                                                )   UNOPPOSED MOTION FOR EXTENSION TO
16          v.                                  )   FILE ANSWER (SECOND REQUEST) AND
                                                )   SUPPORTING DECLARATIONS
17   ANDREW SAUL,                               )
     Commissioner of Social Security,           )
18                                              )
                          Defendant.            )
19
            MOTION FOR EXTENSION OF TIME TO FILE THE ELECTRONIC CERTIFIED
20
            ADMINISTRATIVE RECORD AND ANSWER TO PLAINTIFF’S COMPLAINT
21
            Defendant, Andrew Saul, Commissioner of Social Security (the “Commissioner”), by
22
     and through his undersigned attorneys, hereby moves for a 60-day extension of time to file
23
     Defendant’s Electronic Certified Administrative Record and Answer to Plaintiff’s Complaint.
24
     Defendant’s Electronic Certified Administrative Record and Answer to Plaintiff’s Complaint
25
     are due to be filed by Friday, September 25, 2020.
26

     Unopposed Motion for EOT
     Case No. 2:20-cv-00350-EJY
                                                    -1-
              Case 2:20-cv-00350-EJY Document 21 Filed 09/23/20 Page 2 of 4




 1          In light of the global COVID-19 pandemic, SSA has taken the unprecedented step of
 2   suspending in-office services to the public: https://www.ssa.gov/coronavirus/. The Agency is
 3   focusing on providing the most critical services by mail, phone and online to those most in need.
 4   SSA is also taking additional steps to protect its employees and help stop the spread of COVID-
 5   19, maximizing social distancing, including significantly limiting employee access to SSA
 6   facilities for health and safety only and has moved toward a temporary virtual work
 7   environment. Electronic processes allow some of SSA’s most critical work to continue with
 8   minimal interruption; other workloads have been suspended until the health crisis abates or the
 9   Agency is able to create new electronic business processes.
10          For purposes of this particular case, the public health emergency pandemic has
11   significantly impacted operations in the Social Security Administration’s Office of Appellate
12   Operations (OAO) in Falls Church, Virginia. That office is responsible for physically producing
13   the administrative record that is required to adjudicate the case under Sections 205(g) and (h) of
14   the Social Security Act, 42 U.S.C. § 405(g) and (h). See SSA Program Operations Manual
15   System GN 03106.025.
16          As detailed in the attached declarations, beginning March 16, 2020, OAO’s staff
17   members began to telework to protect employee health and prevent further spread of COVID-
18   19. At that time, critical in-person physical tasks associated with preparing the administrative
19   record could not be accomplished. For example, prior to the COVID-19 pandemic, to safeguard
20   Personally Identifiable Information (PII), all hearing recordings, which are part of the
21   administrative record, were downloaded onto compact discs and encrypted. OAO securely
22   routed the encrypted discs to a private contractor through a daily pickup and delivery service at
23   the Official Duty Station (ODS) in Falls Church, Virginia. The private contractor would
24   transcribe the hearing recording and send the paper copy of the hearing transcript back to OAO.
25   OAO personnel would then scan the hearing transcript into the electronic record or place the
26   hearing transcript in the paper case file. Thereafter, OAO personnel would assemble the

     Unopposed Motion for EOT
     Case No. 2:20-cv-00350-EJY
                                                    -2-
              Case 2:20-cv-00350-EJY Document 21 Filed 09/23/20 Page 3 of 4




 1   administrative record in a prescribed order.
 2          To ensure a continuity of operations, OAO has been actively pursuing mitigation efforts
 3   to allow the remote preparation of administrative records. For cases in which the private
 4   contractors were already in possession of hearing recordings for transcription, with the
 5   assistance of the Office of Acquisitions and Grants (OAG), OAO received approval to receive
 6   these transcripts from the private contractors via secured email, e.g., using password protection
 7   and redacted Social Security Numbers. In April 2020, OAO began receiving such hearing
 8   transcripts from private contractors via secured email.
 9          For cases in which OAO had not yet submitted recordings to the private contractors
10   before March 16, 2020, OAO has been pursuing all available options to obtain transcriptions for
11   these cases. In May 2020, OAO began encrypting hearing recordings and securely emailing
12   them to the contractors for transcription. Through the month of May, OAO and the contractors
13   worked to resolve technical issues that arose, particularly with large files. The process is
14   functioning now, albeit at only half of normal productivity.
15          Given the volume of pending cases, Defendant requests an extension in which to respond
16   to the Complaint until November 23, 2020. If in 60 days the electronic certified administrative
17   record is not prepared, the Commissioner will file a status report with the Court as to when he
18   expects the administrative record to be completed.
19          The undersigned affirms that opposing counsel, Matthew R. McGarry, does not object to
20   the requested extension.
21

22   ///
23

24   ///
25

26   ///

     Unopposed Motion for EOT
     Case No. 2:20-cv-00350-EJY
                                                    -3-
              Case 2:20-cv-00350-EJY Document 21 Filed 09/23/20 Page 4 of 4




 1          WHEREFORE, the Defendant asks the Court to enlarge the time for filing the Electronic
 2   Certified Administrative Record and Answer to Plaintiff’s Complaint until November 23, 2020.
 3

 4                                           Respectfully submitted,
 5                                           NICHOLAS A. TRUTANICH
                                             United States Attorney
 6
                                             District of Nevada
 7
     Dated: September 23, 2020               /s/ S. Wyeth McAdam
 8                                           S. WYETH McADAM
 9                                           Special Assistant United States Attorney
                                             Social Security Administration
10
                                             Attorneys for Defendant
11

12
                                       PROPOSED ORDER
13
     Pursuant to stipulation, IT IS SO ORDERED.
14
     _____________________________________
15
     HONARABLE ELAYNA J. YOUCHAH
16   UNITED STATED MAGISTRATE JUDGE

17   DATED: September 23, 2020

18

19

20

21

22

23

24

25

26

     Unopposed Motion for EOT
     Case No. 2:20-cv-00350-EJY
                                                  -4-
